Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The applicant amendment to the claims filed on 03/02/31 has not been entered as it raises new issues and requires further search and consideration such as heat source directly heat the conductive circuitry without heating the substrate. 
Response to Arguments
Applicant's arguments filed 03/02/21 have been fully considered but they are not persuasive as the amendment to the claim has not been entered. The applicant argument regarding 112 second paragraph of claim 11 would be enough to overcome 112 second paragraph rejection of claim 11 upon entering the amendment.
The applicant argument regarding heating the conductive circuitry without heating the substrate is not persuasive as the amendment to the claims has not been entered. However after further search the examiner find Anderson et al (2007/0216419) which teaches the printing conductive ink to form conductive circuit, detecting defects and repairing by jetting conductive ink [0037], and Shapirov et al teaches detecting defects by illumination od surface with IR (heat) and detecting reflected IR[fig. 1]. Therefore although the amendment would overcome the current rejection, however the examiner cannot allow the claims.
Regarding claim 7, heating starts at one end of substrate and conduct through the substrate in between the scanning points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.